Case 3:20-cv-04636-WHA Document 27-5 Filed 08/28/20 Page 1 of 6




                 EXHIBIT 4
        Case 3:20-cv-04636-WHA Document 27-5 Filed 08/28/20 Page 2 of 6




October 21, 2019

United States Environmental Protection Agency
1200 Pennsylvania Avenue, N.W.
Washington, DC 20460

Dear Administrator Wheeler,

Thank you for the opportunity to provide pre-proposal recommendations for updates to the
United States Environmental Protection Agency's (EPA) proposed final guidance pertaining to
Section 401 certification under the Clean Water Act (CWA). As the EPA has stated in its
proposal, "Over the last several years litigation over the section 401 certifications for several
high profile infrastructure projects have highlighted the need for the EPA to update its
regulations to provide a common framework for consistency with Section 401 and to give project
proponents, certifying authorities and federal licensing and permitting agencies additional clarity
and regulatory certainty."

In May of this year, I submitted comments to the EPA that detailed Wyoming's interest in a
clearer, more modernized approach to Section 401 guidance and implementation. As I have
pointed out, Wyoming has been adversely impacted by the misapplication of other states CWA
Section 401 certifications. Our interest in a streamlined 401 certification process is founded by
the fact that a large portion of Wyoming's economy depends on our ability to export our energy
products to the markets that demand them, particularly markets located overseas in Asia. In the
case of the Millennium Bulk Terminal, Washington State blocked the terminal's construction by
inappropriately denying the State's Section 401 certification on account of non-water quality
related impacts -- an illegal maneuver based on alleged effects that are outside of the scope of
Section 401.

My review of the proposed rule is conducted with an eye toward ensuring that no other state's
economic vitality is put at risk by the agenda of another. In so doing, I agree that the most
challenging aspects of Section 401 guidance concern the scope of review, action on a
certification request, and the amount of time available for a certifying authority to act. States,
tribes, federal agencies, and project proponents will benefit by knowing what is required and
what to expect during a Section 401 certification process. A modernized approach to Section 401
will reduce uncertainty and prevent misuse.



    200 WEST 24TH STREET            MARK GORDON                          307.777.7434 • GOVERNOROWYO.GOV
   CHEYENNE, WY 82002-0010            GOVERNOR OF WYOM I NG                  HTTP://GOVERNOR.WYO.GOV
        Case 3:20-cv-04636-WHA Document 27-5 Filed 08/28/20 Page 3 of 6

                                                     United States Environmental Protection Agency
                                                                            Administrator Wheeler
                                                   Re: CWA 401 Proposed Final Guidance Comment
                                                                                             Page 2




Section 401 certification should be focused, be efficient, and appropriately balance the federal
government's jurisdiction with state autonomy. I applaud the EPA's intent to update its guidance
with these goals in mind. However, there still is some work to do. This letter details
recommendations on behalf of the State of Wyoming; please also refer to detailed comments
submitted separately by the Wyoming Department of Environmental Quality and other Wyoming
organizations.

Scope of review -- Limit Section 401 review to considerations of water quality
There is no risk of overstating the importance of the Congressional purpose of the CWA: to
protect and maintain water quality. Certifying authorities have previously interpreted the scope
of Section 401 in a way that resulted in the incorporation of non-water quality related
considerations into their certification review processes. Washington Department of Ecology's
decision to employ the State's discretionary, policy-based denial of the Millennium Bulk
Terminal Section 401 certification is one such example.

In the proposed rule, the EPA concludes that the scope of a Section 401 review or action "must
be limited to considerations of water quality impacts from the potential discharge associated with
a proposed federally licensed or permitted project." Wyoming adamantly supports this approach.
Wyoming also supports the EPA's proposal to tie water quality requirements to "CWA and the
EPA-approved state or tribal CWA regulatory programs provisions."

Certification processes -- Conditions and basis for denials
As I previously stated in my May 24, 2019 letter to the EPA, I support advance coordination
between states and federal agencies to streamline federal permitting actions. Thank you for
taking this approach into consideration in the proposed draft rule. Additional recommendations
concern two key aspects of certification processes:

       Conditions
       I support the EPA's proposal to define certification conditions as "a specific requirement
       included in a certification that is within the scope of certification." This guidance
       appropriately ties certification approvals back to the purview of Section 401 as previously
       discussed: water quality requirements.

       Denials
       Certification denials are a major basis for Wyoming's interest in the EPA's
       modernization of Section 401 guidance. Again, Washington Department of Ecology's
        Case 3:20-cv-04636-WHA Document 27-5 Filed 08/28/20 Page 4 of 6

                                                      United States Environmental Protection Agency
                                                                             Administrator Wheeler
                                                    Re: CWA 401 Proposed Final Guidance Comment
                                                                                              Page 3



        denial of the Millennium Bulk Terminal Section 401 certification was discretionary and
        solely policy-based with loose, if not absent, connection to impacts on water quality.

The EPA's proposed rule recommends that a certifying authority may choose to deny a
certification if it is "unable to certify that the proposed activity would be consistent with
applicable water quality requirements." Wyoming supports this approach as long as the
proponent is granted proper channels to supply necessary information. Wyoming also suggests
that the EPA consider terms that preclude the use of denials "with prejudice." Such as in the case
of the Millennium Bulk Terminal, the Washington Department of Ecology denied the project
proponent's 401 certification application "with prejudice," meaning that the proponent could
never reapply. It is likely that most certifying authorities would opt to approve certifications with
conditions in cases where information is insufficient or design modifications need to be made in
order to meet water quality requirements. However, Wyoming is keenly aware that some states
may opt instead to use certification denial "with prejudice" as a tool to hamper projects from
being implemented. This must be prevented.

Additionally, the proposed rule considers whether or not the EPA could invoke conditions or
veto authority under language in Section 401(d). I wholeheartedly support the EPA's general
interpretation that the EPA must recognize and preserve state authority over land and water
resources within their borders. However, I do not support additional means under which the EPA
may elect to overturn a state's certification denial or condition a project after the certifying
authority has performed its due diligence. Neither the EPA nor a federal permitting or licensing
agency has the authority to directly overturn a state's certification denial. The final determination
on whether the state certification denial is within the scope of water quality certification is
properly decided through state judicial procedures.

Timeline for review
The CWA and relevant case law articulate that certifying authorities must act on a Section 401
certification within a reasonable period of time, which must not exceed one year. Section 401
certification decisions in Wyoming are entirely water quality-based and easily achieved within
one year of receipt of certification requests. I support the one-year maximum time limit, as
originally intended under the CWA, to ensure regulatory certainty. In order to guarantee that the
required timeline for review is met, the EPA should also consider setting enforcement
requirements for the one-year turnaround into its final rule. Please refer to the Wyoming
Department of Environmental Quality's comment letter for additional details concerning the
reasonable period of time to act on a certification and time extension requests.
       Case 3:20-cv-04636-WHA Document 27-5 Filed 08/28/20 Page 5 of 6

                                                     United States Environrnental Protection Agency
                                                                             Administrator Wheeler
                                                   Re: CWA 401 Proposed Final Guidance Comment
                                                                                              Page 4



Moreover, Wyoming underscores the value of conducting pre-application meetings in order to
assure an efficient, timely certification process. However, the process and format for these pre-
application meetings should be left up to state discretion.

Overarching comments
The EPA poses several questions in its proposed rule that merit further discussion:

Additional guidance
The EPA requests if there should be additional guidance upon completion of this rulemaking.
From a regulatory process point of view, it would be appropriate for the EPA to provide
guidance after the final rulernaking and thereby rescind or revise the previous guidance.
However, this will depend on how clearly the final rule reads. I suggest that the EPA solicit
feedback on the merits for additional guidance after the final rule is issued.

State authority and comrnerce
The EPA questions if the proposed regulations appropriately balance the scope of state authority
under 401 with Congress goal of facilitating commerce on interstate navigable waters.
Wyoming contends that this can be achieved through a better-defined approach to 401
certifications that narrows the scope to keep Section 401 reviews to what Congress intended. The
proposed rule, with modifications pursuant to Wyoming's requests, would achieve this goal.

In closing, one last consideration: Wyoming maintains a positive, cooperative working
relationship with the EPA national, regional and local personnel. Although Wyoming does not
foresee any issues upon implementation of the new Section 401 rule, in the off chance that states
and the EPA do not see eye-to-eye on certification decisions, I suggest that the EPA consider
building dispute resolution processes into the final rule.

Thank you for taking a hard look at states' positions and taking great care to address the
substantive and constructive feedback Wyoming has provided. I look forward to seeing the final
rule. Please reach out to Beth Callaway (beth.callaway@vvyo.gov; 307-777-8204) in my office
should you have any questions in the meantime.




Mark Gordon
Governor
      Case 3:20-cv-04636-WHA Document 27-5 Filed 08/28/20 Page 6 of 6

                                                 United States Environmental Protection Agency
                                                                        Administrator Wheeler
                                               Re: CWA 401 Proposed Final Guidance Comment
                                                                                         Page 5




cc:   The Honorable Mike Enzi, U.S. Senate
      The Honorable John Barrasso, U.S. Senate
      The Honorable Liz Cheney, U.S. House of Representatives
      Leslie Rutledge, Arkansas Attorney General
      Steve Landry, Louisiana Attorney General
      Kevin Stitt, Oklahorna Governor
      Doug Burgum, North Dakota Governor
      Dr. Troy Thompson, President, Wyoming County Commissioners Association
      Bobbie Frank, Executive Director, Wyorning Association of Conservation Districts
      Todd Parfitt, Director, Wyorning Department of Environmental Quality
